DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims 1, 8, 15, and 18 are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed/updated rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190072408; hereinafter Lee, of record in IDS), in view of Eilat (US 20170161958, of record in IDS).
Regarding Claim 8,
Lee teaches 
A non-transitory computer-readable storage medium (Lee: Paragraph [0072]) storing computer program instructions executable by a processor to perform operations comprising: (Lee: Paragraph [0065])
receiving confirmation from a client device of a driver that the driver will navigate to a pickup location; (Lee: Paragraph [0020]; The rendezvous coordination systems allows a user and a provider to communicate and agree on a meeting point for the provider to pick up the user. By agreeing on a meeting point, the provider is confirming that they will navigate to the pickup location.)
	in response to receiving the confirmation, monitoring a location of the client device to determine whether the client device is within a threshold distance of the pickup location; (Lee: Paragraph [0027], [0030])
	determining, based on the monitoring, that the client device is located with the threshold distance of the pickup location; (Lee: Paragraph [0034])
	…
	instructing the client device to generate for display the image. (Lee: Paragraph [0035])
Lee does not teach
….
	in response to determining that the client device is located within the threshold distance of the pickup location, selecting, based in part on a direction that the client device is facing, an image from a database comprising one or more candidate images that each correspond to the pickup location, the image depicting the pickup location from a perspective selected based on the direction that the client is facing; and 
	…
	However in the same field of endeavor, Eilat teaches
	….
	in response to determining that the client device is located within the threshold distance of the pickup location, selecting, based in part on a direction that the client device is facing, an image from a database (Eilat: Paragraph [0018]) comprising one or more candidate images that each correspond to the pickup location, (Eilat: Paragraph [0028]) the image depicting the pickup location from a perspective selected based on the direction that the client is facing; (Eilat: Paragraph [0038]) and
	…
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the client device confirmation and monitoring of Lee with the image selection process of Eilat for the benefit of object-based rout guidance and navigation (Eilat: Paragraph [0001])

Regarding Claim 9,
Lee, in view of Eilat, teaches
The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise: 
	generating persistent augmented reality content for display on the client device, the persistent augmented reality content associated with the pickup location; and (Lee: Paragraph [0021], [0047]; Persistent augmented reality is being interpreted to mean that the client device will always display the augmented reality overlay and/or have access to the overlay unless it is switched off or otherwise canceled.)
	2520662/43086/FW/10634266.4instructing the client device to display the persistent augmented reality content as an overlay on top of the image. (Lee: Paragraph [0021], [0049], FIG. 5B)

Regarding Claim 12,
Lee, in view of Eilat, teaches
	The non-transitory computer-readable storage medium of claim 9, wherein the operations further comprise: 
	identifying, in the image, a visual indicator of the pickup location; (Lee: Paragraph [0036])
	generating persistent augmented reality content identifying the visual indicator; and (Lee: Paragraph [0037]-[0038])
	placing the augmented reality content on a portion of the image where the visual indicator is located. (Lee: Paragraph [0039]) 

Regarding Claim 1, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 2, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 5, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 15, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.  Lee further teaches a processor for executing computer program instructions (Lee: Paragraph [0065]).
Regarding Claim 16, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 18, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Regarding Claim 21,
Lee, in view of Eilat, teaches
	The method of claim 1, wherein the threshold is a first threshold (Lee: Paragraph [0059]) and the image of the one or more candidate images is a first candidate image, (Eilat: Paragraph [0038]) further comprising in response to determining that the client device is located within the first threshold distance of the pickup location: (Lee: Paragraph [0059])
	comparing a plurality of captured images to one or more candidate images that each correspond to the pickup location, (Eilat: Paragraph [0018]-[0019], [0028]) wherein the plurality of captured images are captured by the client device; (Eilat: Paragraph [0018], [0028]) and 
	in response to determining a captured image of the plurality of captured images matches a second candidate image of the one or more candidate images: (Eilat: Paragraph [0038])
	The motivation to combine Lee and Eilat is the same as stated for Claim 8 above.

Claim(s) 3-4, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Eilat, and further in view of Sokolov et al. (US 10573020; hereinafter Sokolov, of record in IDS).
Regarding Claim 10, 
Lee, in view of Eilat, teaches
The non-transitory computer-readable storage medium of claim 8, wherein determining that the client device is within the threshold distance of the pickup location comprises: 
Lee, in view of Eilat, does not teach
responsive to an occurrence of a condition, instructing the client device to capture an image as the client device approaches the pickup location; 
	comparing a rendering of the captured image to the plurality of candidate images; and 
	determining, based on the comparing, that the captured image matches at least one of the candidate images. 
However in the same field of endeavor, Sokolov teaches
	responsive to an occurrence of a condition, instructing the client device to capture an image as the client device approaches the pickup location; (Sokolov: Column 8, Line 66 – Column 9, Line 13)
	comparing a rendering of the captured image to the plurality of candidate images; and (Sokolov: Column 10, Lines 52-65, Column 11, Lines 1-5, FIG. 5 -6)
	determining, based on the comparing, that the captured image matches at least one of the candidate images. (Sokolov: FIG. 5-6) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the storage medium of Lee and Eilat with the image capture and comparison process of Sokolov for the benefit of preventing location spoofing attacks. (Sokolov: Column 1, Lines 27-28)

Regarding Claim 11, 
Lee, in view of Eilat, and further in view of Sokolov, teaches
	The non-transitory computer-readable storage medium of claim 10, wherein the operations further comprise determining the occurrence of the condition by detecting that a global positioning system (GPS) trace of the client device has crossed within the threshold distance from the pickup location, (Sokolov: Column 8, Line 66 - Column 9, Line 5, Column 10, Lines 45-51; The system utilizes the GPS of the device to determine the location of the device. When the device reaches a certain location (i.e. the pickup point or a certain address), the system will request an image of a landmark at that location.) wherein the candidate images include metadata indicating that the candidate images each correspond to a location that is within the threshold distance of the pickup location. (Sokolov: Column 11, Lines 5-15)
The motivation to combine Lee, Eilat, and Sokolov is the same as stated for Claim 10 above.

Regarding Claim 3, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 4, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 17, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Claim 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Eilat, further in view of Eyler et al. (US 20190017839; hereinafter Eyler, of record in IDS).
Regarding Claim 13, 
Lee, in view of Eilat, teaches
The non-transitory computer-readable storage medium of claim 9, wherein the operations further comprise: 
Lee, in view of Eilat, does not teach
	identifying, in the image, a visual indicator of a rider associated with the pickup location;
	generating persistent augmented reality content identifying the rider; and
	placing the augmented reality content on a portion of the image where the rider is located. 
However in the same field of endeavor, Eyler teaches
	identifying, in the image, a visual indicator of a rider associated with the pickup location; (Eyler: Paragraph [0173], Fig. 7)
	generating persistent augmented reality content identifying the rider; and (Eyler: Paragraph [0174]-[0176], Fig. 7)
	placing the augmented reality content on a portion of the image where the rider is located. (Eyler: Paragraph [0174]-[0176], Fig. 7)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-readable storage medium of Lee and Eilat with the augmented reality of Eyler for the benefit a of more efficient, enjoyable, and well-informed transportation experience. (Eyler: Paragraph 0005])

Regarding Claim 6, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 19, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Eilat, further in view of Muto et al. (US 20120176500; hereinafter Muto).
Regarding Claim 14, 
Lee, in view of Eilat, teaches
The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise: 
Lee, in view of Eilat, does not teach
	detecting, based in part on data obtained from a sensor of the client device, that a vehicle associated with the client device is stopped; and
	triggering display of the image in response to detecting that the vehicle is stopped.
However in the same field of endeavor, Muto teaches
	detecting, based in part on data obtained from a sensor of the client device, that a vehicle associated with the client device is stopped; and (Muto: Paragraph [0203], FIG. 25; Disclosed is a vehicle traveling to a pickup point that takes pictures of its surroundings at set intervals that can be displayed on a user terminal. When the image processing software detects that the images it is receiving from the vehicle are identical to one another, it determines that the vehicle has stopped.)
	triggering display of the image in response to detecting that the vehicle is stopped. (Muto: Paragraph [0031]-[0032]; The image display terminal is the device used by the user to view images that have been sent from the vehicle to the user. It views images both when the vehicle is in motion or stopped.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-readable storage medium of Lee and Eilat with the vehicle motion detection and image display of Muto for the benefit of images being efficiently acquired so that uncomfortable feeling given to users who view images picked up is lessened. (Muto: Paragraph 0009])

Regarding Claim 7, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/16/2022